Opinion issued June 18, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00332-CR
                          ———————————
                DOUGLAS AUSTIN DICKERSON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



               On Appeal from the County Court at Law No. 2
                         Fort Bend County, Texas
                  Trial Court Cause No. 12-CCR-159965


                         MEMORANDUM OPINION

      Appellant, Douglas Austin Dickerson, was charged by information with the

misdemeanor offense of driving while intoxicated. After being charged, Dickerson

filed a motion to suppress the results of his breath test. The associate judge
assigned to the case denied his motion. Dickerson now attempts to appeal from the

associate judge’s order.1

      We do not have jurisdiction to review an interlocutory appeal taken by a

defendant from an order denying a motion to suppress in a criminal case. See

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Ft. Worth 1996, no pet.).

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      This “appeal” appears to be an attempt by Dickerson to persuade the trial court to
      “modify, correct, reject, [or] reverse” the order of the associate judge. See TEX.
      GOV’T CODE ANN. § 54A.013(a) (West Supp. 2013). Nevertheless, because we
      have no jurisdiction over this appeal, we will not remand for clarification.
                                           2